ZEHMER, Judge.
James Michael Valori appeals his five-year prison sentence imposed under the sentencing guidelines following revocation of probation. Valori, who committed the underlying offense of grand theft in 1982 and was placed under probation that year, is entitled to be sentenced under pre-guide-line law. See Duggar v. State, 446 So.2d 222 (Fla. 1st DCA 1984). Since no affirmative election to be sentenced under the guidelines appears in the record, we remand for resentencing. Kolbe v. State, 480 So.2d 694 (Fla. 4th DCA 1985); Brinson v. State, 483 So.2d 13 (Fla. 1st DCA 1985).
THOMPSON and BARFIELD, JJ„ concur.